F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                 SEP 5 2002
                             FOR THE TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                     Clerk

    STEVEN D. BEEM,

                Petitioner-Appellant,

    v.                                                       No. 01-3326
                                                      (D.C. No. 98-CV-3294-DES)
    DAVID R. MCKUNE, Warden,                                   (D. Kan.)
    Lansing Correctional Facility; CARLA
    STOVALL, Attorney General,

                Respondents-Appellees.


                              ORDER AND JUDGMENT             *




Before SEYMOUR , PORFILIO , and O’BRIEN , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

         Steven D. Beem, a state prisoner appearing     pro se , seeks a certificate of

appealability (COA) to appeal the district court’s denial of his habeas corpus


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
petition filed pursuant to 28 U.S.C. § 2254.         See 28 U.S.C. § 2253(c)(1)(A). To

obtain a COA, Beem must make a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district court

denies a habeas petition on the merits of the constitutional claims, “the petitioner

must demonstrate that reasonable jurists would find the district court’s assessment

of the constitutional claims debatable or wrong.”         Slack v. McDaniel , 529 U.S.

473, 484 (2000).

       Beem was convicted of arson in 1988 and was sentenced to fifteen to sixty

years’ imprisonment under Kansas’ habitual criminal law. Beem’s conviction was

upheld by the Kansas Court of Appeals and his subsequent state post-conviction

petition was denied. In September 1998, Beem filed this petition claiming the

evidence supporting his conviction was constitutionally insufficient, the trial

court erred in failing to   sua sponte give a cautionary instruction regarding the

admission of hearsay testimony by an alleged accomplice, and he was denied

effective assistance of counsel because his appellate counsel failed to raise a

Sixth Amendment Confrontation Clause challenge to the admission of the

accomplice hearsay testimony.     1
                                      The district court denied Beem habeas relief as

well as a certificate of appealability.


1
       Beem failed to comply with this court’s rule requiring that he provide a
copy of his petition. See 10th Cir. R. 10.3(C)(1), 30.1(A)(1). We therefore adopt
the district court’s description of his claims.

                                               -2-
       Beem is represented by counsel, who bears the responsibility under the

rules of this court to designate “a record on appeal that is sufficient for

considering and deciding the appellate issues,” 10th Cir. R. 10.3(A), including a

copy of the habeas petition, 10th Cir. R. 10.3(C), and trial transcripts where

necessary to the court’s review, 10th Cir. R. 10.1(A)(1).        See Green v. Johnson ,

977 F.2d 1383, 1387 (10th Cir. 1992). Beem’s appendix fails to include a copy of

his habeas petition, any of the pleadings before the district court, or a complete

trial transcript. Indeed, although he raises an ineffective-assistance-of-appellate-

counsel claim, his appendix does not even include a copy of the brief he filed in

his state direct appeal. Beem’s appendix includes only the district court’s orders,

the notice of appeal, selected state court opinions and selected portions of his trial

transcript. It does appear that the complete trial transcripts were presented to and

considered by the district court, however.

       Where the evidentiary record before us is insufficient to permit an

assessment of appellant’s arguments, we must affirm.           Scott v. Hern , 216 F.3d

897, 912 (10th Cir. 2000). In the absence of the habeas petition, the state direct

appeal brief, the district court pleadings or the complete trial transcripts of

Beem’s underlying criminal proceedings, we cannot meaningfully review any of

Beem’s issues on appeal. “[F]ailure to file a trial transcript precludes review of a

conviction for sufficiency of the evidence.”         United States v. Vasquez , 985 F.2d


                                               -3-
491, 495 (10th Cir. 1993);    see also 10th Cir. R. 10.1(A)(1)(a) (“When sufficiency

of the evidence is raised, the entire relevant trial transcript must be provided.”).

And, without a complete trial transcript, we cannot meaningfully assess whether

the lack of a cautionary jury instruction regarding accomplice hearsay testimony

was sufficiently prejudicial to support a collateral attack on his conviction.     See,

e.g., Henderson v. Kibbe , 431 U.S. 145, 154 (1977) (describing erroneous jury

instruction standard of review in habeas appeal);       King v. Unocal Corp. , 58 F.3d

586, 587-88 (10th Cir. 1995) (stating court could not consider challenge to jury

instruction without trial transcript). From the transcript excerpts provided, we see

nothing to suggest the lack of a cautionary jury instruction rendered the trial so

fundamentally unfair as to cause a denial of a fair trial.     See Tyler v. Nelson , 163

F.3d 1222, 1227 (10th Cir. 1999).

       Likewise, the record is insufficient to review Beem’s claim for ineffective

assistance of appellate counsel based on a claimed failure to raise a Confrontation

Clause claim. On the basis of the limited record before us, however, we see no

Confrontation Clause violation. Beem contends the Supreme Court’s decision in

Lilly v. Virginia , 527 U.S. 116 (1999), repudiates the Kansas Court of Appeal’s

conclusion that the admission of Harris’ statements were permissible under a

firmly-rooted exception to the hearsay rule. But he relies on a plurality opinion

holding an accomplice’s custodial confession that inculpates another criminal


                                              -4-
defendant but is largely “non-self inculpatory” (that is, the declarant minimized

his own criminal responsibility and shifted blame to the defendant), was

presumptively unreliable and could not be admitted within a firmly-rooted

exception to the hearsay rule, even if the statement was technically against the

declarant’s own penal interest. 527 U.S. at 134. The only real concensus in   Lilly

was that there was a Confrontation Clause violation where the statements were

not against the declarant’s penal interest because the declarant did not admit his

own liability. Here, in contrast, the accomplice testimony relating to Johnnie

Harris implicated the witness in the arson conspiracy and was therefore clearly

against his penal interest. Consequently, the testimony in question was

admissible under a firmly rooted exception to the hearsay rule permitted by Kan.

Stat. Ann. § 60-460(i)(2) and did not violate the Confrontation Clause.

      Beem has not shown his habeas petition is deserving of further proceedings,

debatable among jurists of reason, or subject to different resolution on appeal.

Beem’s motion for remand is DENIED. The petition for certificate of

appealability is DENIED and the appeal is DISMISSED.


                                                      Entered for the Court



                                                      Stephanie K. Seymour
                                                      Circuit Judge


                                           -5-